Exhibit 10.2 EMPLOYMENT AGREEMENT THIS AGREEMENT entered into on July 31, 2008 and effective August 01, 2008, in Broward County, Florida, by and between Secured Financial Network, Inc., (SFNL) a Nevada corporation with corporate offices at 1th Avenue, Suite 204, Pompano Beach, FL 33069. (hereinafter referred to as "Employer") and Michael Fasci, an individual, residing at 113 County Road, East Freetown, MA 02717, (hereinafter referred to as "Employee"); (hereinafter sometimes collectively referred to as “Parties” or singularly as “party”). WHEREAS, SFNL is a financial services company specializing electronic transactions. WHEREAS, incident to the performance of Employee's duties for Employer, Employee will occupy a position of trust and confidence and will be given access to proprietary and confidential and privileged information regarding the business, operations, assets and trade secrets of Employer, including but not limited to, access to vendor identity, pricing, sales techniques, customer identification, contact with customers and potential customers and the like; WHEREAS, Employee understands and acknowledges that Employer has expended and will continue to expend substantial amounts of time and money to develop Employer’s unique manner of offering these products and services, as well as advertising, distribution and other relationships in furtherance of its unique marketing approach, which techniques and information Employee agrees constitute trade secrets, the sole property of Employer; WHEREAS, Employee seeks the opportunity to be employed by Employer, and Employer is willing to employ Employee, on the terms, covenants, and conditions set forth in this agreement; WHEREAS, Employee acknowledges that the business which employer is engaged is and/or may be subject to extensive governmental or other rules or regulations; and NOW THEREFORE, in consideration of the mutual covenants and promises of the parties, and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, Employer and Employee covenant and agree as follows: EMPLOYER:EMPLOYEE: OF 10 NATURE OF EMPLOYMENT 1.Employer does hire and employ Employee as the Chief Financial Officer (CFO) of Employer and Employee does accept and agree to such hiring and employment. Subject to the supervision and pursuant to the orders, advice, and directions of Employer, Employee shall act subject to the direction and control of the board of directors, have general supervision, direction and control of the financial affairs of the Employer, and shall perform such other duties as are customarily performed by one holding such position in other similar businesses or enterprises as that engaged in by Employer, and shall also additionally render such other and unrelated services and duties as may be assigned to Employee from time to time by Employer. 2.Employee agrees to follow the terms, rules and regulations established for publicly traded companies or other federal, state and governmental authorities establishing the same or similar guidelines unless otherwise notified. MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES 3.Employee agrees to perform, at all times faithfully, industriously, and to the best of his ability, experience, and talent, all of the duties that may be required of and from him pursuant to the express and implicit terms of this Agreement, to the satisfaction of Employer. Such duties shall be rendered at 113 County Road, East Freetown, MA 02717 and at such other place or places as Employer shall in good faith require or as the interests, needs, business, and opportunities of Employer shall require or make advisable. DURATION OF EMPLOYMENT 4.The term of this Agreement shall be for a period of one year, commencing on August 1, 2008, subject, however, to prior termination as provided below: PAYMENT AND REIMBURSEMENT 5.Employer shall pay Employee and Employee agrees to accept from Employer, in full payment for Employee's services under this Agreement, compensation as follows: A. Base annual gross salary of $80,000 per year payable intwelve installments on the last day of every month duringthe term hereof, less applicable federal and state deductions. B. As additional consideration to enter into this agreement, the Employer agrees to issue a stock bonus upon the execution of this agreement in the amount of 500,000 Rule 144 restricted shares of the Company. C. A $300 per month car allowance shall be paid to the Employee. EMPLOYER:EMPLOYEE: OF 10 6.Employer shall provide medical, dental and ophthalmic benefits to Employee and family pursuant to the same plans or programs presently and/or offered to its employees subject to the general eligibility and participation provisions set forth in such plans or programs, as offered by the employer from time to time. 7.Employee shall be distributed stock and given the option to purchase stock as herein provided. No Stock Option provisions are included in this agreement. 8.
